DETAILED ACTION

                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                    Information Disclosure Statement
The information disclosure statement filed on 05/10/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                            Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



                                      Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. (WO 2020/113908 A1, hereinafter “Dong”).

In regards to claim 1, Dong discloses (See, for example, Figs. 1-7) a flexible display module, comprising 
a flexible display panel (01) and a driving chip (33) bonded to the flexible display panel (01), wherein the flexible display panel comprises: 
a flexible substrate (10); 
a driving circuit layer (circuit where the driving chip is connected to the current compensators …)  disposed on the flexible substrate (10) and provided with a plurality of driving circuits corresponding to each pixel (101); 
a light-emitting functional layer (22) disposed on a side of the driving circuit layer away from the flexible substrate (10) and provided with a plurality of light-emitting units (20) of the pixels (101); and 
a piezoelectric layer (301) provided between the flexible substrate (10) and the light-emitting functional layer (22), connected to the driving chip (See, for example, Par [76]), and configured to convert stress generated by bending the flexible display panel into a pressure electrical signal (…During the stretching process of the display panel 01, even if the forces around the display sub-region 100 are different, the current compensators at different positions can
generate different compensation currents according to theactual deformation amount at their respective positions. On this basis, the arithmetic circuit 33 electrically connected 
to each of the current compensators 30 can average the different compensation currents and supply the averaged compensation current to the light emitting device 20 … See, for example, Par [79]); 

wherein the driving chip (33) is configured to determine a bending state of the flexible display panel according to the pressure electrical signal, and control a plurality of areas of the flexible display panel to emit light of predetermined intensity according to the bending state of the flexible display panel (The piezo film 301 may deform under an external force, and the deformation changes the electrical properties of the piezo film 301. In this case, since the first end and the second end of the piezo film 301 are electrically connected to the first and second electrodes E1, E2 of the light emitting device 20 through the first lead 31 and the second lead 32, respectively, when an electrical property of the piezo film 301 is changed, the current flowing through the light emitting device 20 is also changed, thereby achieving the purpose of compensating for the luminance or brightness of the light emitting device 20. See, for example, Par [83]; and See also Par [79]).

(01) and a driving chip (33) bonded to the flexible display panel (01), and wherein the flexible display panel comprises: 
a flexible substrate (10); 
a driving circuit layer (circuit where the driving chip is connected to the current compensators …) disposed on the flexible substrate (10) and provided with a plurality of driving circuits corresponding to each pixel (101); 
a light-emitting functional layer (22) disposed on a side of the driving circuit layer away to from the flexible substrate (10) and provided with a plurality of light-emitting units (20) of the pixels (101); and 
a piezoelectric layer (301) provided between the flexible substrate (10) and the light-emitting functional layer (22), connected to the driving chip (See, for example, Par [76]), and configured to convert a stress generated by bending the flexible display panel into a pressure electrical signal and transmit the pressure electrical signal to the driving chip (…During the stretching process of the display panel 01, even if the forces 
around the display sub-region 100 are different, the current compensators at 
different positions can generate different compensation currents according to theactual deformation amount at their respective positions. On this basis, the arithmetic circuit 33 electrically connected to each of the current compensators 30 can 
average the different compensation currents and supply the averaged compensation current to the light emitting device 20 … See, for example, Par [79]); 
(33) is configured to determine a bending state of the flexible display panel according to the pressure electrical signal, and control a plurality of areas of the flexible display panel to emit light of predetermined intensity according to the bending state of the flexible display panel (The piezo film 301 may deform under an external force, and the 
deformation changes the electrical properties of the piezo film 301. In this case, since the \
first end and the second end of the piezo film 301 are electrically connected to the first and second electrodes E1, E2 of the light emitting device 20 through the first lead 31 and the second lead 32, respectively, when an electrical property of the piezo film 301 is changed, the current flowing through the light emitting device 20 is also changed, thereby achieving the 
purpose of compensating for the luminance or brightness of the light emitting device 20. See, for example, Par [83]; and See also Par [79]).

In regards to claims 7 and 16, Dong discloses (See, for example, figs. 1-7) a material of the piezoelectric layer (301) is a polymer material (see, for example, Par [115]). 

In regards to claims 8 and 17, Dong discloses (See, for example, Figs. 1-7) a material of the piezoelectric layer (301) is a composite material of a polymer material and a metal material (… at least one of a polymer material ,… a nickel-iron alloy, See, for example, Par [115]).

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 



Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong.

In regards to claims 9 and 18, Dong discloses all limitations of claim 1 above except that the metal material is a metal polymer.
	It is well known in the art to use metal polymer for the purpose of producing a piezoelectric material layer. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ metal polymer to produce a piezoelectric material since it is well known in the art to use metal polymer for the purpose of producing a piezoelectric material layer. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Zhao (WO 2018/120692 A1, hereinafter “Zhao).

In regards to claims 5 and 14, Dong discloses all limitations of claim 10 above but fails to explicitly teach that the piezoelectric layer is provided between the driving circuit layer and the light-emitting functional layer.
	Zhao while disclosing a display device teaches (See, for example, Fig. 4) that the piezoelectric layer (121) is provided between the driving circuit layer (TFT transistor including active layer 22) and the light-emitting functional layer (111).
. 

                                                  Allowable Subject Matter
Claims 2-4, 6, 11-13, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893